Citation Nr: 0911324	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-05-146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for a heart disability, 
secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 RO decision, which 
denied claims for service connection for diabetes mellitus, 
type II, and a heart disability, secondary to diabetes 
mellitus, type II.

In July 2006, a video hearing was held before the undersigned 
Veterans Law Judge.  A transcript of that proceeding has been 
associated with the claims folder.

This case was remanded in July 2007 for additional 
development.  It now returns to the Board for appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regrettably, this claim must once again be remanded. 

In its July 2007 remand, the Board instructed the Agency of 
Original Jurisdiction (AOJ) to make all necessary efforts to 
verify the Veteran's alleged exposure to herbicides when he 
was a member of the 4th Maintenance Battalion 358.  The AOJ 
was required to prepare a letter asking the United States 
Joint Services Records Research Center (JSRRC) to provide any 
available information regarding Company D, 4th Maintenance 
Battalion 358, USARPAC-Korea which might help to verify the 
Veteran's exposure to herbicides.  The remand also 
specifically instructed the AOJ to obtain the unit history 
for Company D, 4th Maintenance Battalion 358, USARPAC-Korea 
for the period of April 1968 to February 1969.  

On remand, the AOJ submitted a request through the Personnel 
Information Exchange System (PIES) in July 2007 asking for 
records of this unit history.  An August 2007 PIES response 
indicated that documents for "O-19, PTSD", which included 
the Veteran's units and dates of assignment, were being sent.  
In connection with this response, a copy of the Veteran's 
service personnel records were sent.  The Board observes that 
these documents are the same service personnel records 
previously received pursuant to a November 2005 PIES request.  
Aside from the July 2007 PIES request, it does not appear 
that any efforts were made obtain the unit history for 
Company D, 4th Maintenance Battalion 358, USARPAC-Korea, or 
to otherwise verify the Veteran's herbicide exposure in 
Korea.  In fact, no letter was ever sent to JSRRC as required 
by the remand.  

A remand by the Board imposes upon the Secretary of VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders are not complied with, the 
Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  Because the July 2007 remand 
instructions were not complied with fully, the Board is 
required to remand the appeal for further development.

The Board further notes that the record does not reflect that 
the Veteran has been provided with notice of how to establish 
entitlement to service connection on a secondary basis 
pursuant to 38 C.F.R. § 3.310(a).  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  As this case is being remanded for other 
matters, the AOJ now has the opportunity to correct this 
defect in the VCAA notice previously provided to the Veteran. 



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
contains an explanation as to the 
evidence necessary to substantiate a 
claim for secondary service connection. 

2.  The AOJ should further develop the 
Veteran's claim of exposure to Agent 
Orange while stationed in Korea from 
February 1968 to February 1969.  The unit 
history for Company D, 4th Maintenance 
Battalion 358, USARPAC-Korea for the 
period of April 1968 to February 1969 
should be obtained for the purpose of 
determining whether this unit supported 
one of the larger units recognized as 
being stationed in the area where Agent 
Orange was used along the DMZ.  All 
reasonable efforts should be made to 
verify the Veteran's exposure to Agent 
Orange as a member of the 4th Maintenance 
Battalion 358.

Specifically, a letter should be prepared 
asking the JSRRC to provide any available 
information regarding Company D, 4th 
Maintenance Battalion 358, USARPAC-Korea 
which might help to verify the Veteran's 
exposure to herbicides. Any evidence 
obtained should be incorporated into the 
claims file.  

3.  After completing any additional 
development deemed necessary, to include 
a cardiac examination if it is determined 
that the Veteran had herbicide exposure, 
the AOJ should readjudicate the claims.  
In the event that the claims are not 
resolved to the satisfaction of the 
Veteran, he and his representative should 
be provided an appropriate supplemental 
statement of the case, which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, the reasons for the 
decision, and a discussion of the issue 
of secondary service connection, with 
citation to 38 C.F.R. § 3.310, as amended 
in September 2006 (i.e., to provide for 
secondary service connection based on 
aggravation).  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




